DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and species drawn to quenching by air-cooling or water-cooling, Claims 1-2 and 4-5, in the reply filed on 6/6/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search and examination burden.  This is not found persuasive because Groups I and II are drawn to different statutory categories of invention, having different classification and requiring different search scope. Additionally, the recited species are drawn to mutually exclusive methods of cooling and therefore, present a serious search and examination burden.  The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/6/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first recites “hot-extruding a heat-treatable aluminum alloy using an extruding press to give an extrusion” and then recites “cooling and cutting the extrusion to a predetermined length, the extrusion being extruded from a die of the extruding press and moving forward.”  It is unclear how the second limitation drawn to “the extrusion being extruded from a die of the extruding press and moving forward” relates to and/or further limits the first step of hot-extruding.  For example, it is unclear if the second limitation drawn to extrusion merely restates the first or whether it intends to claim that the cutting occurs while portions of the alloy are simultaneously being extruded from a die.  The latter interpretation could be interpreted to conflict with the first limitation drawn to extrusion which results in “an extrusion,” which may be interpreted as fully extruded article.  Thus, it is unclear if the claimed “extrusion” is a fully extruded article or merely the portion of the alloy which has been extruded.  Claim 4, also drawn to cooling of a partially extruded alloy/alloy undergoing extrusion is indefinite for the same reasons.  Finally, Claims 2 and 5 are indefinite based on their dependency.
Claim 2 recites “wherein the extrusion extruded from the die and moves forward is quenching” contain grammatical errors which render the meaning and scope of the recited method step indefinite.  Is unclear what step(s) and relative position/movement are required by the claim.
Claim 4 recites “where the extrusion is cut while clamping the extrusion at positions downstream and upstream from a cutting position and, is cooled at the cutting position and in areas downstream and upstream from the cutting position.” It is unclear if the claim is drawn to cooling the extrusion while being held by the clamps used during cutting or merely requires that the cooling takes place at these locations on the extrusion length.
Claim 5 recites “in the cold.”  It is unclear if the limitation refers to the extrusion being in a cooled state after the claim 1 step of “cooling” or requires a step of “in the cold,” for example, a stretching step taking place in a cold environment/atmosphere.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tundal et al. (US 2018/0282849).
With respect to Claim 1, Tundal teaches a method of producing an aluminum alloy part, the method comprising steps of: forming a profile from a cast billet of a heat-treatable aluminum alloy by hot extrusion, which may be carried out by an extrusion press thus resulting in “an extrusion,” cooling the extrusion, for example, quenching with a water spray comprising water and air that allows to separately control the cooling rates of at least two sides of the extrusion, cutting the extrusion to a predetermined length, carrying out a stretching step to obtain at least 1.5% plastic deformation (thus, constituting a step of “plastic working”), and performing a step of aging to the extrusion after the plastic working, which may include aging to a desired temper designation. (abstract; para. 2-4, 12-21, 34-40, 60-63; Claim 19).
	While Tundal does not explicitly disclose a step of conveying the extrusion after cutting to a plastic working machine, Tundal teaches performing steps of cooling and cutting the extrusion then performing plastic working on a stretching (plastic working) machine. (see, e.g., para. 62-63).  Thus, Tundal is deemed to teach a method which necessarily comprises a step of conveying the extrusion after cutting to a plastic working machine.  In the alternative, it would have been obvious to one of ordinary skill in the art to convey the extrusion, after cutting, to the stretching plastic working machine of Tundal so that the extrusion may be further processed according to the desired method.
	Finally, Tundal is silent as to the yield strength of the extrusion while imparting plastic working.  However, as Tundal teaches a method of making an aluminum alloy part comprising the same steps, the same composition, for example, a 6XXX aluminum alloy (Tundal, para. 12; instant specification, para. 16, reciting “examples of the heat-treatable aluminum alloy include 2xxx-series, 6xxx-series, and 7xxx-series aluminum alloys”), and wherein the plastic working is carried out immediately following the cooling and cutting steps, it would necessarily follow that the method of Tundal satisfy the limitation “imparting plastic working to the cut extrusion before the extrusion has a yield strength greater than 120 MPa, where the yield strength increases due to natural aging.” See also MPEP 2112.01.
	With respect to Claim 2, Tundal teaches a method wherein the extrusion is extruded from the die and moves forward by a puller that holds the extrusion as it exits the extrusion press, and is quenched by water spray that includes both water and air. (Tundal, claim 19).
	With respect to claim 4, Tundal teaches wherein the extrusion may be held by one or more pullers (deemed equivalent to clamps) and subjected to cooling that may be controlled to at least two sides of the extrusion. (Tundal, claim 19).  Tundal further teaches that the extrusion may be cut while clamping the extrusion at positions downstream and upstream from a cutting position. (para. 3).  It would have been obvious to one of ordinary skill in the art to perform the method of Tundal, comprising cooling on at least two sides of an extrusion, to cool the extrusion(s) at the cutting position and in areas downstream and upstream from the cutting position in order to uniformly cool the extrusion(s) and avoid unwanted deformation or defects due to uneven cooling.
	With respect to Claim 5, Tundal teaches that the method is drawn to forming straight aluminum alloy extruded parts and pullers may be used to keep the extrusion profile straight after extrusion and cooling. (para. 3-4).  Thus, it would have been obvious to one of ordinary skill in the art to perform a step of straightening the extrusion, as taught by Tundal, after extrusion, cooling, and cutting, in order to maintain the desired straight profile of the extruded aluminum alloy part.  
Furthermore, one of ordinary skill in the art would recognize that the stretching plastic working step taught by Tundal (see rejection of Claim 1 above) does not occur instantaneously and therefore, such stretching may be considered to meet both the claimed “stretching” and subsequent “plastic working” steps of the instant claim.  Alternatively, it would have been obvious to one of ordinary skill in the art to break up the single step of stretching and/or straightening taught by Tundal into a plurality of stretching and/or straightening steps in order to, for example, prevent unwanted heating or risk of defects/cracking due to high plastic working strain. Additionally, changes in the sequences of steps has been held to establish a prima facie case of obviousness.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  MPEP § 2144.04.

Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tundal et al. (US 2018/0282849) in view of Muschalik (US 5907968).
In the alternative to the rejection of Claims 1-2 above, Tundal does not explicitly teach a step of conveying the extrusion after cutting to a plastic working machine.
Muschalik teaches a method of making an extruded metal part, the method comprising steps of extruding a metal to form an extrusion, cutting the extrusion and conveying the extrusion after cutting to a stretcher-leveler (i.e. stretcher-straightener). (col. 3, ln. 27 to col. 4, ln. 28; col. 7, ln. 7-42). The reference teaches conveying the extrusion between steps using, for example, a transverse conveyor. (Id.; Figs. 1-12).
It would have been obvious to one of ordinary skill in the art to modify the method of Tundal to use conventional conveyor to transport, as taught by Muschalik, to convey the extrusion of Tundal after cutting to the plastic working machine, in order to efficiently and effectively transport the extrusion to the next machine needed to carry out the method.
In the alternative to the above rejection of Claim 4, Muschalik teaches utilizing upstream and downstream clamps to hold the extrusion during steps of cutting and cooling, and tailoring the position of such clamps and cooling to obtain, for example, cooing in desired zones. (col. 3, ln. 27 to col. 6, ln. 52; Figs. 1-12).  In view of the teachings of Muschalik, it would have been obvious to one of ordinary skill in the art to modify the method of Tundal to cut the extrusion while clamping the extrusion at positions downstream and upstream from a cutting position, to securely cut the extrusion to a desired predetermined length, and to cool at the cutting position and in areas downstream and upstream from the cutting position, while clamped, as taught by Muschalik, in order to obtain precise cooling of the extrusion.
In the alternative to the above rejection of Claim 5, Tundal teaches a step of stretching to achieve a desired level of plastic strain, which may be adjusted to achieve desired mechanical properties, such as crush properties. (para. 35, 63-69).  The reference is silent as to separate steps of stretching and straightening and plastic working.
Muschalik teaches a method of forming an extruded metal part, the method comprising subjecting a cut extrusion to a stretcher-leveler machine to obtain a straight extrusion. (col. 3, ln. 27-51).
It would have been obvious to one of ordinary skill in the art to modify the method of Tundal to first perform a step of stretching and straightening, as taught by Muschalik, in order to form a straight extrusion in the cold after the cutting then, performing a second step of stretching to achieve a specific level of plastic strain, as taught by Tundal, in order to obtain a straight extrusion with desired mechanical properties, such as crushing properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735